DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 5, 8-9, 11-13, 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Riemann et al. (US 20190176545 A1) in view of Elder (US 20150286994 A1) and Ricci (US 20190279447 A1).
	Regarding claims 1 and 11, Riemann discloses a system (Figs. 1 and 2), and a method for practicing the system, for programming a tire pressure sensor (200) 

Elder discloses a system and method of tracking and reporting vehicle maintenance, comprising: a tracking and reporting subsystem (100 in Fig. 4) configured to automatically collect status information of various components of the vehicle (para. 0042, 0054; 0076); based on the collected status information, a computer subsystem configured to generate a request for replacement of a specific part of the vehicle (para. 0063), wherein said part is identified by a part or serial number (para. 0041, 0050) as well as the particular manufacturer of said part (para. 0053); and a service subsystem configured to respond to the request for services or replacement of a specific part of the vehicle (para. 0068, 0086). Elder further teaches a part manufacturer/supplier subsystem (420 in Fig. 4) for manufacturing and supplying the part of the vehicle as needed, wherein the part is identified by the corresponding part or serial number (para. 0053, 0074).
Ricci discloses a system and method for vehicle diagnostic detection and communication comprising hardware and software configured to process collected data and perform operations such as receiving an order for a specific part of a vehicle and processing a payment for the part (para. 0126, 0463, 0509).
Since Riemann teaches the need of remedial measures for defective TPMS sensor in order to adapt the TPMS sensor to a target vehicle (para. 0058, 0075) and Elder teaches the general application of the subsystems as discussed above for 
	Regarding claims 2 and 12, Riemann discloses: the system of Claim 1, further comprising a display (110 in Fig. 1; also see para. 0059) in communication with the data processing hardware, wherein the instructions, when executed on the data processing hardware, cause the data processing hardware to transmit the status of the at least one of the power source or the memory to the display (para. 0016, 0087).  
	Regarding claims 3 and 13, Riemann discloses: wherein transmitting the at least one communication protocol to the tire pressure sensor includes transmitting first and second communication protocols to the tire pressure sensor (para. 0017-0019, para. 
	Regarding claims 5 and 15, Riemann discloses: wherein the first (e.g., the first application 510) and the second (e.g., the first application 510) communication protocols are different (para. 0096).
Regarding claims 8 and 18, Riemann discloses: the system of Claim 1, further comprising a database (e.g., 420 in Fig. 4) in communication with the data processing hardware and storing the at least one communication protocol, the data processing hardware configured to retrieve the at least one communication protocol from the database prior to transmitting the at least one communication protocol to the tire pressure sensor (para. 0093, 0096).  
Regarding claims 9 and 19, Riemann discloses: wherein the instructions, when executed on the data processing hardware, cause the data processing hardware to perform operations comprising: transmitting a unique part number (e.g., VIN or sensor serial number or a sensor identification number) to the tire pressure sensor (para. 0060, 0089, 0094).
5.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Riemann et al. in view of Elder and Ricci, as applied to claim 3 or 13 above, further in view of McIntyre et al. (US 20150015387 A1).
	Regarding claims 4 and 14, Riemann does not mention explicitly: wherein the first communication protocol corresponds to a first original equipment manufacturer and 
McIntyre discloses systems, methods and devices for the integration of tire pressure sensors to a tire pressure monitoring system of a vehicle, comprising: integrating multiple communication protocols to a tire pressure sensor (para. 0024); wherein said multiple communication protocols correspond to original equipment manufacturers specification for said tire pressure sensor (para. 0025-0027).
Since Riemann teaches the general condition of the first and the second communication protocols (Riemann, para. 0005, 0017-0019, 0090) and McIntyre teaches the need of integrating/configuring the multiple communication protocols according to original manufacturers specification, it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Riemann, Elder and Ricci by applying said first communication protocol (e.g., the first application 510) to a protocol corresponding to a first original equipment manufacturer and applying said second communication protocol (e.g., the first application 520) to a protocol corresponding to a second original equipment manufacturer, as motivated by McIntyre, to arrive the claimed invention. The skilled person would apply such modification without inventive step depending on practical considerations and according to the dictates of the circumstances since it has been held that the mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
s 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Riemann et al. in view of Elder and Ricci, as applied to claim 1 or 11 above, further in view of Lesesky et al. (US 20160375733 A1).
	Regarding claims 6 and 16, Riemann discloses: wherein determining a status of at least one of the power source or the memory based on the at least one communication protocol includes determining a status of 1930083522.1Attorney Docket No.: 260620-445147the power source (para. 0016).  
Riemann does not mention explicitly: determining a status of the memory.  
Lesesky discloses a tire data collection and communication device (para. 0135), comprising: determining a status of the memory (para. 0174).
Since Riemann teaches the general condition of determining/reporting operational conditions of the tire pressure sensor unit (para. 0016), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tire pressure sensor unit of Riemann by incorporating Lesesky’s teaching of determining a status of the memory to arrive the claimed invention. Doing so would provide a user with additional information about the data/information collected from the tire pressure sensor unit (Lesesky, para. 0174).
7.	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Riemann et al. in view of Elder and Ricci, as applied to claim 1 or 11 above, further in view of Clauss et al. (US 10832299 B1).

Clauss discloses a system and method for storing and sharing data streams generated from equipment devices such as vehicles, comprising: determining an available capacity of the power source and an available capacity of the memory of one of the equipment devices (col. 7, lines 15-25).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Clauss’ teaching of determining an available capacity of the power source and an available capacity of the memory of one of the equipment devices into the invention of Riemann to determine and report the status of the power source and the memory quantitatively as taught by Clauss. Doing so would improve interactions between users and the equipment devices (Clauss, col. 1, line 53 – col. 2, line 9).

Response to Arguments
8.	Applicant's arguments received 02/07/2022 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 3-7 as set forth above in this Office action.

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/X.S/Examiner, Art Unit 2862      

/TOAN M LE/Primary Examiner, Art Unit 2864